Par décret n° 2004-2057 du 26 août 2004.

Monsieur Lotfi Harzali est nommé contrôleur des
finances de troisième classe au ministère des finances à
compter du 1° août 2004.

Par décret n° 2004-2058 du 26 août 2004.

Monsieur Dhaou Besenoun est nommé contrôleur des
finances de troisième classe au ministère des finances à
compter du 1° août 2004.

MINISTERE DES DOMAINES DE L'ETAT
ET DES AFFAIRES FONCIERES

NOMINATIONS
Par décret n° 2004-2059 du 26 août 2004.

Sont nommés au grade de conseiller rapporteur adjoint
auprès des services du contentieux de l'Etat au ministère des
domaines de l'Etat et des affaires foncières, à compter du 3
juillet 2004, Mesdames et Messieurs :

1- Tarek Sghir,
2- Moez Akeïchi,
3- Leïla Zaghouani,
4- Naïma Dhibi,
5- Skander Ben Rabii,
6- Hatem Louhichi,
7- Tarek Zouari,
8- Hanène Chérif,
9- Hasna Loueti,

10- Mohamed Trabelsi.

Liste des agents à promouvoir au grade de
contrôleur des domaines de l'Etat et des affaires
foncières au titre de l'année 2004
- Fayçel Stambouli,
- Mabrouk Kraiem.

MINISTERE DE L'INDUSTRIE
ET DE L'ENERGIE

NOMINATIONS
Par décret n° 2004-2060 du 26 août 2004.

Monsieur Saber Ben Kilani, ingénieur principal, est
chargé des fonctions de chef de service de la filature et du
tissage à la direction générale du textile et de l'habillement
au ministère de l'industrie et de l'énergie.

Par décret n° 2004-2061 du 26 août 2004.

Monsieur El Mohsen Missaoui, ingénieur principal, est
chargé des fonctions de chef de service des industries du
finissage et de l'ennoblissement à la direction générale du
textile et de l'habillement au ministère de l'industrie et de
l'énergie.

Par décret n° 2004-2062 du 26 août 2004.

Monsieur Sami Hammami, ingénieur principal, est
chargé des fonctions de chef de service du tricotage à la
direction générale du textile et de l'habillement au ministère
de l'industrie et de l'énergie.

Arrêté du ministre de l'industrie et de l'énergie du
26 août 2004, portant institution d'un permis de
recherche d'hydrocarbures dit permis “Jelma".

Le ministre de l’industrie et de l'énergie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros de repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 22 novembre
2001, portant institution du permis de prospection
d'hydrocarbures dit permis "Jelma" au profit des sociétés
"Hydrocarbures Tunisie Corporation" et "Tunisian Onshore
and Offshore Petroleum and Industrial Contractor" et de
l'Entreprise Tunisienne d'Activités Pétrolières,

Vu le protocole d'accord signé à Tunis le 26 octobre
2001 par l'Etat Tunisien d’une part et les sociétés
"Hydrocarbures Tunisie Corporation" et "Tunisian Onshore
and Offshore Petroleum and Industrial Contractor" et
l'Entreprise Tunisienne d'Activités Pétrolières d’autre part
et relatif au permis de prospection dit permis "Jelma",

Vu la demande déposée le 26 septembre 2003, à la
direction générale de l'énergie par laquelle les sociétés
"Hydrocarbures Tunisie Corporation" et "Tunisian Onshore
and Offshore Petroleum and Industrial contractor" et
l'Entreprise Tunisienne d'Activités Pétrolières ont sollicité
la transformation du permis de prospection "Jelma" en
permis de recherche, et ce, conformément à l’article 10 du
Code des hydrocarbures,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 10 décembre 2003,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier. - Est institué pour une période de cinq
ans à compter du jour suivant l'expiration du permis de
prospection, soit du 27 novembre 2003 au 26 novembre
2008, un permis de recherche d'hydrocarbures dit permis
"Jelma" au profit des sociétés "hydrocarbures Tunisie
Corporation" et "Tunisian Onshore and Offshore Peroleum
and Industrial Contractor" et de l'Entreprise Tunisienne
d'Activités Pétrolières.

S'étendant sur les gouvernorats de Sidi Bouzid, Kasserine
et Siliana, ce permis comporte 1804 périmètres élémentaires,
soit 7216 kilomètres carrés et est délimité par les sommets et
les numéros de repères figurant dans le tableau ci-après, et ce,
conformément au décret n° 2000-946 du 2 mai 2000 susvisé :

Page 2556

Le

Journal Officiel de la République Tunisienne

3 septembre 2004 N°71
Sommets N° de repères
[l 308 716
2 308 604
3 206 604
4 206 602
5 198 602
6 198 608
7 200 608
8 200 610
9 202 610
10 202 612
11 204 612
12 204 614
13 192 614
14 192 618
15 188 618
16 188 634
17 214 634
18 214 622
19 222 622
20 222 624
21 226 624
22 226 628
23 232 628
24 232 648
25 248 648
26 248 668
27 270 668
28 270 672
29 274 672
30 274716

31/1 308 716

Art. 2. - Les droits et obligations relatifs au présent
permis sont régis par le code des hydrocarbures promulgué
par la loi n° 99-93 du 17 août 1999, tel que modifié et
complété par la loi n° 2002-23 du 14 février 2002 et par le
protocole d'accord signé à Tunis le 26 octobre 2001 susvisé.

Tunis, le 26 août 2004.

Le ministre de l'industrie et de l'énergie
Fethi Merdassi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de l'énergie du
26 août 2004, portant extension de la validité de la
période initiale du permis de recherche
d'hydrocarbures dit permis "les Oasis".

Le ministre de l'industrie et de l'énergie,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second groupe,
ensemble les textes qui l'ont modifié ou complété,

Vu le décret du 1° janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la recherche
et la production des hydrocarbures liquides et gazeux ratifi
par la loi n° 85-93 du 22 novembre 1985, tel que modifié
par la loi n° 87- 9 du 6 mars 1987,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 94-6 du 17 janvier 1994, portant
approbation de la convention et de ses annexes relatives à
l'autorisation de recherche et d'exploitation des
hydrocarbures concernant le permis dit "permis Les Oasis",

Vu la loi n° 2002-14 du 4 février 2002, portant
approbation de l'avenant n° 1 à la convention relative au
permis "Les Oasis",

Vu la loi n° 2004-39 du 3 mai 2004, portant approbation
de l'avenant n° 2 modifiant la convention et ses annexes
relatives au permis "les Oasis",

Vu le décret n° 2000-713 du 5 avril 2000, portant

composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l'économie nationale du 20
octobre 1993, portant institution du permis de recherche de
substances minérales du second groupe dit permis "les
Oasis" au profit de l'Entreprise Tunisienne d'Activités
Pétrolières en tant que titulaire et de la société H.B.S Oil
Company en tant qu'entrepreneur,

Vu l'arrêté du ministre de l'industrie du 2 septembre
1999, portant extension de deux ans de la validité de la
période initiale du permis "les Oasis",

Vu l'arrêté du ministre de l'industrie du 2 juillet 2002,
portant extension de deux ans de la validité de la période
initiale du permis "les Oasis",

Vu la demande déposée le 28 août 2002, à la direction
générale de l'énergie par laquelle l'entreprise tunisienne
d'activités pétrolières et la société "HBS Oil Company", ont
sollicité l'extension de dix huit mois de la validité de la
période initiale dit permis "les Oasis",

Vu la demande déposée le 18 août 2003, à la direction
générale de l'énergie par laquelle l'entreprise tunisienne
d'activités pétrolières et la société "HBS Oit Company", ont
sollicité l'extension d'une année de la validité de la période
initiale du permis "les Oasis",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de ses réunions du 16 décembre 2002 et
25 septembre 2003,

Vu le rapport du directeur général de l'énergie.
Arrête :

Article premier. - Est étendue de deux ans, la validité de
la période initiale du permis de recherche d'hydrocarbures
dit permis "les Oasis".

Suite à cette extension, ladite période arrivera à
échéance le 28 octobre 2004.

N°71 Journal Officiel de la République Tunisienne

3 septembre 2004 Page 2557

>
